                                                                                      DISTRICT OF OREGON
                                                                                           FILED
                                                                                            July 24, 2019
                                                                                    Clerk, U.S. Bankruptcy Court



          Below is an order of the court.




                                                                    _______________________________________
                                                                               DAVID W. HERCHER
                                                                              U.S. Bankruptcy Judge




                                  UNITED STATES BANKRUPTCY COURT

                                            DISTRICT OF OREGON



         In re:                                          Bankruptcy Case Nos.:

               15005 NW CORNELL LLC; and                 19-31883-dwh11 (Lead Case)
               VAHAN M. DINIHANIAN, JR.,                 19-31886-dwh11

                                Debtors.                 Jointly Administered Under
                                                         Case No. 19-31883-dwh11

                                                         ORDER AUTHORIZING EMPLOYMENT
                                                         OF BANKRUPTCY COUNSEL FOR
                                                         DEBTOR NUNC PRO TUNC (5/21/19)
                                                         (MOTSCHENBACHER & BLATTNER,
                                                         LLP)


                  THIS MATTER having come before the Court on the Amended Application for

        Authorization to Employ Bankruptcy Counsel Nunc Pro Tunc [Doc. 48] (the “Amended

        Application”), filed by Vahan M. Dinihanian, Jr., (“Debtor”), for an order authorizing him to

        employ Motschenbacher & Blattner, LLP (“M&B”) nunc pro tunc as of the May 21, 2019 (the

Page 1 of 3       ORDER AUTHORIZING EMPLOYMENT OF BANKRUPTCY                               Motschenbacher & Blattner LLP
                                                                                           117 SW Taylor Street, Suite 300
                  COUNSEL FOR DEBTOR NUNC PRO TUNC                                             Portland, Oregon 97204
{00280934:1}                                                                                    Phone: 503-417-0500
                                                                                                 Fax: 503-417-0501
                                                                                                 www.portlaw.com

                              Case 19-31883-dwh11        Doc 60     Filed 07/24/19
        “Petition Date”) as bankruptcy counsel; the Court having reviewed the motion and

        accompanying 2014 statement, and;

                  IT APPEARING TO THE COURT as follows:

                  A.     The Amended Application sets forth an explanation of why it was not filed on the

        Petition Date;

                  B.     The work which was done by M&B during the interval between the filing of the

        petition and the filing of the application for employment (the “Interim Services”) benefitted the

        estate.

                  C.     On the matter upon which the firm is to be engaged, M&B’s employment is

        necessary and would be in the best interest of the estate;

                  D.     On July 3, 2019, notice of the Debtor’s Amended Application was mailed to

        creditors and parties in interest. The time for filing an objection to the Amended Application

        having expired without the filing of any objections and the Court being otherwise fully advised,

                  IT IS HEREBY ORDERED as follows:

                  1.     Debtor’s Amended Application is approved;

                  2.     Debtor is authorized to employ the law firm of M & B nunc pro tunc as of the

        Petition Date as Debtor’s Chapter 11 counsel to represent Debtor in conducting the case, and on

        the terms set forth in M&B’s Attorney/Client Fee Agreement (the “M&B Fee Agreement”),

        which was filed as Exhibit A to Exhibit 1 to the Amended Application;1

                  3.     The terms and conditions of the M&B Fee Agreement are approved, except as

        amended by this Order; and


        1
         A copy of the M&B Fee Agreement can be obtained by contacting Counsel for Vahan M.
        Dinihanian Jr.

Page 2 of 3       ORDER AUTHORIZING EMPLOYMENT OF BANKRUPTCY                                Motschenbacher & Blattner LLP
                                                                                            117 SW Taylor Street, Suite 300
                  COUNSEL FOR DEBTOR NUNC PRO TUNC                                              Portland, Oregon 97204
{00280934:1}                                                                                     Phone: 503-417-0500
                                                                                                  Fax: 503-417-0501
                                                                                                  www.portlaw.com

                               Case 19-31883-dwh11         Doc 60    Filed 07/24/19
               4.     The Debtor shall pay said attorneys for their services, and shall reimburse

        expenses incurred by said attorneys, only upon the entry of an order of the Court approving such

        fees and expenses under 11 U.S.C § 330, and other applicable provisions of the Bankruptcy Code

        and Local Bankruptcy Rules.

                                                     ###


        Order Presented by:

        MOTSCHENBACHER & BLATTNER, LLP

        /s/ Nicholas J. Henderson
        Nicholas J. Henderson, OSB #074027
        Telephone: 503-417-0500
        E-mail: nhenderson@portlaw.com
        Of Attorneys for Debtor

                                            PARTIES TO SERVE

        ECF Electronic Service:

        All parties to receive notice via the Court’s CM/ECF system.

        First-Class Mail:

        NONE




Page 3 of 3    ORDER AUTHORIZING EMPLOYMENT OF BANKRUPTCY                                  Motschenbacher & Blattner LLP
                                                                                           117 SW Taylor Street, Suite 300
               COUNSEL FOR DEBTOR NUNC PRO TUNC                                                Portland, Oregon 97204
{00280934:1}                                                                                    Phone: 503-417-0500
                                                                                                 Fax: 503-417-0501
                                                                                                 www.portlaw.com

                              Case 19-31883-dwh11        Doc 60    Filed 07/24/19
